Miscellaneous Orders:
Ruling on Guardian ad Litem's "Petition for Rehearing or Hearing of Cause and for Hearing of Appellant's Motions for Supersedeas and Injunction and for Appointment of Receiver and Conservator."
Under Rule 5 of this Court, the petition of the guardian ad litem entitled as above and filed on December 6, 1956, is denied without argument.
The decision filed by this Court on November 26, 1956, was only on the motions therein referred to. There has as *Page 654 
yet been no hearing on the merits of the appeal of the guardian ad litem.
However, as the petition hereby denied supra is more than one for a rehearing and this Court has in connection with the consideration thereof reviewed the last paragraph of the Court's decision on motions which was filed on November 26, 1956, the latter is hereby modified to the extent hereinafter set forth.
"This court will entertain herein only the appeal of the guardian ad litem. On this appeal only the attorney, or attorneys, for the guardian ad litem, and attorney, or attorneys, for the guardians appointed by the probate judge will be heard," and on the points properly raised by said appeal and, interalia, the two as follows:
"(a) Whether there was reversible error in the failure of the probate judge to notify the guardian ad litem on the hearing held by the probate judge on the qualification of permanent guardians; and
"(b) On the question whether the present guardian ad litem has assumed an inconsistent position as a candidate for appointment as a permanent guardian and should, therefore, be replaced as a guardian ad litem." Philip L. Rice, Chief Justice, Ingram M.Stainback, Associate Justice, Masaji Marumoto, Associate Justice.
 *Page 1